Citation Nr: 1207330	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-32 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The appellant had service with the United States Army Reserve, to include active duty service from March 4, 2003 to September 27, 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the case for further development in May 2011.  The case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran enlisted in the United States Army Reserve in September 2002 for a period of 8 years; she was involuntarily separated from the Selected Reserves in September 2004 due to physical disability with severance pay. 

2.  The Department of Defense (DOD) has determined that the Veteran is not eligible for educational assistance under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)) because she did not complete initial active duty for training. 


CONCLUSION OF LAW

The criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. § 16132 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2011).  See also 38 C.F.R. § 21.7530 (2011) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims).  

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The Board remanded the case in May 2011 to obtain clarification as to the Veteran's eligibility for Chapter 1606 benefits from the Department of Defense (DOD), and to obtain service treatment records and personnel records in order to clarify the terms of the Veteran's separation from service.  The Board found that clarification was needed from DOD due to conflicting evidence regarding the Veteran's eligibility for Chapter 1606 benefits.  In that regard, information from DOD indicated that the Veteran was not eligible for Chapter 1606 benefits because the Veteran had not completed initial active duty for training.  However, in an August 2009 statement, the Veteran asserted that this information was incorrect; stating that she had served for at least two years and had successfully completed her MOS training.  In support of her claim, the Veteran submitted a United States Army Diploma indicating successful completion of a medical laboratory specialist course.  

The record reflects that the RO contacted DOD in August 2011 and in September 2011 for clarification.  However, the RO did not make a request for service treatment records or personnel records.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  Although the RO failed to comply with the terms of the May 2011 remand order, DOD responses have been associated with the file, along with the Veteran's discharge orders verifying the Veteran's discharge due to disability with severance pay in September 2004.  DOD correspondences confirm that the Veteran was discharged due to disability in September 2004, and show that the Veteran is not eligible for Chapter 1606 benefits because she never completed initial active duty for training.  The Board finds that these documents adequately clarify the terms of the Veteran's separation from service; an additional remand for service records would not serve to further clarify the issue for the purposes of this adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   Further, as the Board will discuss in more detail below, DOD has confirmed that the Veteran is not eligible for Chapter 1606 benefits.  Because the RO's failure to request service records did not affect "the essential fairness" of adjudication, such error is not prejudicial the Veteran's claim and should not prevent the Board from proceeding with its determination.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005). 

VA and is bound to accept any determination made by DOD regarding a claimant's Chapter 1606 eligibility.  See 10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. §§ 21.1034 , 21.7540(a) (2011).  Therefore, while the Board may request clarification from DOD regarding the issue of eligibility, it cannot overrule or change a DOD decision.  The RO specifically informed the Veteran in a February 2009 decision and a September 2011 supplemental statement of the case that the VA does not possess the authority to change or overrule a DOD eligibility determination.  The Veteran was informed that if the information reported in DOD was inaccurate, she should contact DOD directly.  The Board finds that remanding this appeal would only result in further delay with no obvious benefit flowing to the Veteran where the final determination regarding eligibility is vested in the DOD, and not VA.  


	(CONTINUED ON NEXT PAGE)



B.  Law and Analysis

The appellant seeks Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 benefits, which are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131 (West 2002 & Supp. 2010).  

A reservist may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 1613 (West 2002); 38 C.F.R. § 21.7540(a)(1  (2011). 

The reservist must also complete his or her initial period of active duty for training; must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C.A., Chapter 30; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2011). 

Chapter 1606 benefits are no longer available as of the earlier of the date on which the person is separated from the Selected Reserve and the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance.  10 U.S.C.A. § 16133(a), (b) (West 2002 & Supp. 2010); 38 C.F.R. § 1.7550(a) (2011).  However, in the case of a reservist separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to education assistance, the reservist's period of eligibility expires effective the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 30, 1992. 38 C.F.R. §21.7550(d)(2) (2011). 

Although VA may determine educational status for the purpose of adjudicating educational assistance claims, the Armed Forces or Department of Defense (DOD) will determine whether or not an individual meets the eligibility criteria needed to receive educational assistance under Chapter 1606.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a) (2011) (noting that the Armed Forces will decide whether a reservist has met all eligibility criteria except for educational requirement).  Such a determination is binding upon VA.  38 C.F.R. § 21.1034 (2011) (stating that a claimant may not appeal a decision of eligibility under 10 U.S.C. Chapter 1606 to VA as the Department of Defense solely determines eligibility to supplemental and increased educational assistance under those sections.).

The appellant's enlistment documents indicate she enlisted in the United States Army Reserve in September 2002 for a period of 8 years.  A diploma indicates completion of a U.S. Army medical laboratory specialist course that was held from May 28, 2003 to June 22, 2004.  The appellant's DD-214 indicates active duty service from March 4, 2003 to September 27, 2004 with 5 months prior inactive service.  The DD-214 indicates an honorable discharge on September 27, 2004 based on disability with severance pay.  The Remarks section further indicates that the data provided herein is subject to computer matching within DOD or with other agencies for verification purposes and determining eligibility or compliance for federal benefits noting that the Veteran had not completed her first full term of service.  

Electronic information from DOD indicated that the Veteran was not eligible for Chapter 1606 benefits because the Veteran had not completed the initial period of active duty for training.  However, in an August 2009 statement, the Veteran asserted that this information was incorrect; stating that she had served for at least two years and had successfully completed her MOS training.  While the Veteran submitted a diploma indicating completion of a U.S. Army medical laboratory specialist course, this does not confirm the Veteran's completion of her initial term of active duty.  In order to afford the Veteran every benefit of the doubt, however, her case was remanded for clarification.  

An August 2011 DOD response shows that the Veteran did not complete her initial active duty for training period.  She did not complete her term of enlistment.  She was separated from the Selected Reserve due to a disability, and the Veteran's discharge orders, verifying her discharge due to disability, was associated with the claims file.  DOD determined that the Veteran was not eligible for Chapter 1606 benefits because she never completed the initial period of active duty for training.  

A September 2011 DOD response confirmed that the Veteran was not eligible for MGIB-SR Chapter 1606 benefits because she never completed initial active duty for training.  The Veteran was noted to be involuntarily discharged due to physical disability with severance pay effective September 27, 2004.  The DOD response also noted that there was nothing in the service medical records to verify that time was indeed qualifying for Title 10 benefits.  

August 2011 and September 2011 correspondence from DOD officials confirm that the appellant was not entitled to MGIB-SR Chapter 1606 benefits because she never completed her initial term of active duty for training.  See 10 U.S.C.A. § 16133(a) (West 2002); 38 C.F.R. §§ 21.7540(a)(3); 21.7550(a)(2) (2011).  Accordingly, the Board finds, as a matter of law, that the criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  The Board recognizes and understands the Veteran's contentions in this case.  The Veteran has indicated that the DOD's claim that she did not complete the initial period of active duty for training was incorrect.  However, eligibility is a DOD determination.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 3.07 (April 19, 2006).  As such, VA has no legal authority to determine eligibility for Chapter 1606 benefits or to correct any inaccurate determinations made by DOD.  

The VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  In this case, DOD has clearly stated that the Veteran is not eligible for MGIB-SR benefits under Chapter 1606, Title 10, of the United States Code.  The regulations clearly reflect that determinations of eligibility for MGIB-SR benefits are within the province of the United States Armed Forces and DOD.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a) (2011).  Therefore, the Board does not have the legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). Accordingly, the Veteran's claim for educational assistance under Chapter 1606 (MGIB-SR) must be denied. 


ORDER

Entitlement to educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


